DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The reference listed in the Information Disclosure Statement filed on 07/12/2019 has been considered by the examiner (see attached PTO-1449 forms).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No.  of copending Application No. 16/509,555 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims the same essential elements.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Katayama et al. [US Patent Application Publication 2012/0310536 A1; hereinafter “Katayama”].

a data collection unit configured to collect rainfall amount data that is detected by a rainfall amount sensor (raindrop sensor, amount of rainfall measured - 0059) in one or more vehicles positioned in a predetermined area (weather change area information – 0094) within a predetermined period (determination timing - 0048); and 
an estimation processing unit configured to estimate a precipitation index (weather change detection information – 0062) indicating an intensity of precipitation in the predetermined area (weather change area information – 0094) within the predetermined period, based on the collected rainfall amount data.

Regarding claim 2, Katayama teaches the estimation processing unit includes 
an index derivation unit configured to derive a rainfall amount index (weather condition variable d) representing the collected rainfall amount data (0059), and 
a precipitation index estimation unit configured to estimate the precipitation index (weather change detection information – 0062) from the rainfall amount index.

Regarding claim 3, Katayama teaches the estimation processing unit includes 
an index derivation unit configured to determine an index representing rainfall amount data for each of the one or more vehicles (vehicle Q1, vehicle Q2 – 0059 and 0064) and derive, using the index, a rainfall amount index (weather condition variable d) representing the rainfall amount data for the one or more vehicles (0059), and 
(weather change detection information – 0062).

Regarding claim 4, Katayama teaches the number of pieces (deviation number – 0060-0062) of the rainfall amount data detected in a vehicle, included in the one or more vehicles, within the predetermined period is less than a predetermined value, the index derivation unit does not determine the index representing the rainfall amount data for the vehicle (weather change detection information is not generated when deviation less than predetermined value – 0060-0061).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bai (US Patent Number 8,630,784 B2) discloses detecting and compensating weather condition effects on wireless signals;
Doyle (US Patent Application Publication 2008/0030370 A1) discloses a system and method for obtaining weather information from road-going vehicles;
Hiramoto et al. (US Patent Application Publication 2008/0030159 A1) discloses a raindrop quantity sensing apparatus and wiper control system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862